Exhibit 10.6
(BANK LEUMI USA LOGO) [c07718c0771802.gif]
PROMISSORY NOTE
New York, N.Y.

      $50,000,000.00   November 2, 2010

A. GENERAL; TERMS OF PAYMENT
1. FOR VALUE RECEIVED, the undersigned, Delek US Holdings Inc., a corporation
organized under the laws of the State of Delaware (the “Borrower”), hereby
promises to pay to the order of BANK LEUMI USA (the “Bank”), at its office at
564 Fifth Ave., New York, NY 10036 the principal sum of Fifty Million Dollars
($50,000,000.00) in lawful money of the United States of America and in
immediately available funds, in installments in the amount of Two Million
Dollars ($2,000,000) commencing April 1, 2011 and continuing on the first day of
each July, October, January and April thereafter, until October 1, 2013 at which
time the entire unpaid principal balance of this Note, and all accrued and
unpaid interest hereon shall be due and payable.
The Borrower will pay interest on the unpaid principal amount hereof from time
to time outstanding, computed on the basis of a 360-day year, at a rate per
annum which shall be equal to 4.5% per annum above the Libor Rate (Reserve
Adjusted) (*) for a Three month term, as calculated by the Bank, in the manner
hereinafter provided, but in no event in excess of the maximum rate permitted by
applicable law; provided, that in the event the Bank shall have determined that
by reason of circumstances affecting the Libor Rate (Reserve Adjusted) adequate
and reasonable means do not exist for ascertaining the Libor Rate (Reserve
Adjusted) for any Interest Period, or the
 

      *  
“Libor Rate” means, relative to any Interest Period (hereinafter defined) for
loans made pursuant to this Note and which bear interest at the “Libor Rate
(Reserve Adjusted)” (i) the rate quoted by the British Bankers Association in
London as its “LIBOR” rate for U.S. dollar deposits at or about 11:00 a.m.,
London time, on the second Business Day prior to the commencement of the
Interest Period; provided, however, that if the Bank adopts generally in its
business a different rate quoting system or service for obtaining the rate of
interest commonly known as “LIBOR” for U.S. dollar deposits, then upon giving
prompt notice to the Borrower such alternative rate quoting system or service
shall be utilized for determining “LIBOR” in lieu of the rate quoted by the
British Bankers Association, and (ii) if the rate may not be determined by the
Bank as provided in the preceding clause (i) for any reason, as determined by
the Bank in its reasonable judgment, then the rate equal to the rate of interest
per annum determined by the Bank to be the arithmetic mean (rounded upward to
the next 1/16th of 1%) of the rates of interest per annum at which U.S. dollar
deposits in the approximate amount of the amount of the loan to be made or
continued hereunder by the Bank and having a maturity comparable to such
Interest Period would be offered to the Bank in the London Interbank market at
its request at approximately 11:00 a.m. (London time) two Business Days prior to
the commencement of such Interest Period.
     
“Libor Reserve Percentage” means, relative to any Interest Period for loans
hereunder, the percentage (expressed as a decimal, rounded upward to the next
1/100th of 1%) in effect on such day (whether or not applicable to the Bank)
under regulations issued from time to time by the Federal Reserve System Board
for determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Federal Reserve System Board).
     
“Libor Rate (Reserve Adjusted)” means, relative to any loan to be made or
continued hereunder for any Interest Period, the rate of interest per annum
(rounded upwards to the next 1/16th of 1%) determined by the Bank as follows:

             
Libor Rate
      Libor Rate    
 
           
(Reserve Adjusted)
  =   1.00 — Libor Reserve Percentage    

 

1



--------------------------------------------------------------------------------



 



time remaining to the stated maturity date of this Note is less than the
shortest Interest Period which may be elected hereunder, then the applicable
rate of interest during such Interest Period shall be equal to the rate of
interest designated by the Bank, and in effect from time to time, as its
“Reference Rate” + 2.75% per annum adjusted when said Reference Rate changes,
but in no event in excess of the maximum rate permitted by law (the Borrower
acknowledges that the Reference Rate may not necessarily represent the lowest
rate of interest charged by the Bank to customers) and in no event shall the per
annum rate of interest charged hereunder be less than 5% at any time; further
provided that if, by 11:00am New York time, three (3) business days prior to the
end of any Interest Period, the Borrower has failed to timely notify the Bank of
its election of the choice of interest rate for or length of the next Interest
Period, then the interest rate in effect thereafter shall be at the Libor Rate
(Reserve Adjusted) +4.5% per annum for an Interest Period the length of which
shall be the same length as the immediately preceding Interest Period unless
such Interest Period would end after the stated maturity date of this Note, in
which case the Interest Period shall be of a duration equal to the next longest
Interest Period which would end prior to such scheduled maturity date, provided
further that no Libor Rate (Reserve Adjusted)-based loan shall be made less than
one month before the stated maturity date of this Note or after the occurrence
and continuance of an Event of Default. Interest hereunder shall be payable on
the last day of each Interest Period and at maturity (whether by acceleration or
otherwise). The term “Interest Period” as used in this Note shall mean a period
of Three months (provided however that the first Interest Period shall end on
January 1, 2011), with each successive period ending on the first day of each
April, July, October and January. No Interest Period shall extend beyond the
stated maturity date of this Note. The initial Interest Period for this Note
shall begin on the day of the initial draw down under the Note, and each
subsequent Interest Period shall begin on the last day of the immediately
preceding Interest Period. If an Interest Period would otherwise end on a day
that is not a Business Day, such Interest Period shall end on the next
succeeding Business Day; provided, however, that, if any Interest Period would
otherwise end on a day that is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall end on the next preceding Business Day and further provided that if any
Interest Period commences on the last Business Day in a calendar month or if
there is no corresponding day in the calendar month in which it is to end, then
it shall end on the last Business Day in a calendar month. The Bank shall give
notice to the Borrower of the interest rate determined for each Interest Period
as provided herein, and such notice shall be conclusive and binding upon the
Borrower for all purposes absent manifest error. The Borrower shall pay to the
Bank to compensate it for any loss, cost or expense that the Bank determines is
attributable to any prepayment of a loan made by the Bank to the Borrower using
the Libor Rate (Reserve Adjusted). Such compensation shall be an amount equal to
the excess (if any) of (i) the amount of interest that otherwise would have
accrued on the principal amount so prepaid for the period from the date of such
prepayment to the last day of the then current Interest Period for such loan at
the applicable rate of interest for such loan provided for herein less (ii) the
amount of interest that otherwise would have accrued on such principal amount
from the date of such prepayment until the end of the then current Interest
Period at a rate per annum equal to the interest component of the amount the
Bank would have bid in The London Interbank market for dollar deposits of
leading banks in amounts comparable to such principal amount and with maturities
comparable to such period (as reasonably determined by the Bank). The term
“Business Day” shall mean any day of the year on which the Bank is open for
business (as required or permitted by law or otherwise) and on which dealings in
U.S. dollar deposits are carried on in London, England.
If any law, treaty, rule, regulation or determination of a court or governmental
authority or any change therein or in the interpretation or application thereof
(each, a “Change in Law”) shall make it unlawful for the Bank to make Libor Rate
(Reserve Adjusted)-based loans, or to maintain interest rates based on Libor,
then in the former event, any obligation of the Bank contained herein or in any
agreement of the Bank to make available such unlawful Libor Rate (Reserve
Adjusted)-based loans shall immediately be cancelled, and in the latter event,
any such unlawful Libor Rate (Reserve Adjusted)-based loans then outstanding
shall be converted, at the Bank’s option, so that interest on the outstanding
principal balance subject hereto is determined in relation to the Reference Rate
as hereinabove provided; provided however, that if any such Change in Law shall
permit any Libor Rate (Reserved Adjusted)-based loans to remain in effect until
the expiration of the Interest Period applicable thereto, then such permitted
Libor Rate (Reserve Adjusted)-based loans shall continue in effect until the
expiration of such Interest Period. Upon the occurrence of any of the foregoing
events, Borrower shall pay to the Bank immediately upon demand such amounts as
may be necessary to compensate the Bank for any fines, fees, charges, penalties
or other costs incurred or payable by the Bank as a result thereof and which are
attributable to any Libor Rate (Reserve Adjusted) options made available to
Borrower hereunder, and any reasonable allocation made by the Bank among its
operations shall be conclusive and binding upon Borrower.

 

2



--------------------------------------------------------------------------------



 



If any Change in Law or compliance by the Bank with any request or directive
(whether or not having the force of law) from any central bank or other
governmental authority shall:

  (A)  
subject the Bank to any tax, duty or other charge with respect to any Libor Rate
(Reserve Adjusted) options, or change the basis of taxation of payments to the
Bank of principal, interest, fees or any other amount payable hereunder (except
for changes in the rate of tax on the overall net income of the Bank); or
    (B)  
impose, modify or hold applicable any reserve, special deposit, compulsory loan
or similar requirement against assets held by, deposits or other liabilities in
or for the account of, advances or loans by, or any other acquisition of funds
by any office of the Bank; or
    (C)  
impose on the Bank any other condition;

and the result of any of the foregoing is to increase the cost to the Bank of
making, renewing or maintaining any Libor Rate (Reserve Adjusted)-based loan
hereunder and/or to reduce any amount receivable by the Bank in connection
therewith, then in any such case, Borrower shall pay to the Bank immediately
upon demand such amounts as may be necessary to compensate the Bank for any
additional costs incurred by the Bank and/or reductions in amounts received by
the Bank which are attributable to such Libor Rate (Reserve Adjusted)-based
loan. In determining which costs incurred by the Bank and/or reductions in
amounts received by the Bank are attributable to any Libor Rate (Reserve
Adjusted)-based loan made to Borrower hereunder, any reasonable allocation made
by the Bank among its operations shall be conclusive and binding upon Borrower.
In addition, after this Note becomes due, at stated maturity or on acceleration,
any unpaid balance hereof shall bear interest from such date until paid at a
rate per annum equal to 3% above the rate of interest hereinabove indicated.
2. All Property (as hereinafter defined) held by the Bank shall be subject to a
security interest in favor of the Bank as security for any and all Liabilities
(as hereinafter defined). The term “Property” shall mean the balance of every
deposit account of the Borrower with the Bank or any of the Bank’s nominees or
agents and all other obligations of the Bank or any of its nominees or agents to
the Borrower, whether now existing or hereafter arising, and all other personal
property of the Borrower (including without limitation all money, accounts,
general intangibles, goods, instruments, documents and chattel paper) which, or
evidence of which, are now or at any time in the future shall come into the
possession or under the control of or be in transit to the Bank or any of its
nominees or agents for any purpose, whether or not accepted for the purposes for
which it was delivered. The term “Liabilities” shall mean the indebtedness
evidenced by this Note and all other indebtedness, liabilities and obligations
of any kind of the Borrower to the Bank including without limitation all
expenses, including attorneys’ fees, incurred by the Bank in connection with any
such indebtedness, liabilities or obligations or any of the Property (including
any sale or other disposition of the Property).
3. Prepayment. Borrower may prepay this note in whole or in part at any time
upon not less than 3 days prior written notice to the Bank, provided that such
prepayment is made on the last day of an Interest Period.

 

3



--------------------------------------------------------------------------------



 



4. Manner of Payment. All payments by the Borrower on account of principal,
interest or fees hereunder shall be made in lawful money of the United States of
America, in immediately available funds. The Borrower authorizes (but shall not
require) the Bank to debit any account maintained by the Borrower with the Bank,
at any date on which a payment is due under this Note, in an amount equal to any
unpaid portion of such payment. If any payment of principal or interest becomes
due on a day on which the Bank is closed (as required or permitted by law or
otherwise), such payment shall be made not later than the next succeeding
Business Day except as may be otherwise provided herein, and such extension
shall be included in computing interest in connection with such payment. In the
event that any other Liabilities of the Borrower to the Bank are due at any time
that the Bank receives a payment from the Borrower on account of this Note or
any such other Liabilities of the Borrower, the Bank may apply such payments to
amounts due under this Note or any such other Liabilities in such manner as the
Bank, in its discretion, elects, regardless of any instructions from the
Borrower to the contrary. The Bank or any holder may accept late payments, or
partial payments, even though marked “payment in full” or containing words of
similar import or other conditions, without waiving any of its rights.
B. EVENTS OF DEFAULT: REMEDIES
Upon the happening, with respect to the Borrower or any guarantor of this Note
or any assets of any such Borrower or guarantor, of any of the following events
(each an “Event of Default”): the failure to furnish the Bank with any requested
information or failing to permit inspection of books or records by the Bank or
any of its agents within 7 days after receipt of notice from the Bank of a
request to inspect books or records (unless an Event of Default has occurred);
the making of any material misrepresentation to the Bank in obtaining credit for
any of them; dissolution (if a corporation or partnership); the commencement of
a foreclosure proceeding; default in the payment of principal or interest on
this Note which continues for 5 days after its due date, or in the performance
or observance of any covenant or agreement contained herein or in the payment of
any other obligation of the Borrower or its subsidiaries held by the Bank or
holder hereof or in the performance or observance of any covenant or agreement
contained in the instrument evidencing such obligation which if subject to cure,
is not cured within 15 days of default; default by the Borrower, or any
Subsidiary, in the performance or observance of the terms (including, without
limitation, payment terms) of any instrument pursuant to which any indebtedness
for borrowed money in excess of $5 million in the aggregate to each Counter
Party (as such term is defined herein) was created or is secured, the effect of
which default is to cause any holder of any such indebtedness to cause the same
to become due prior to its stated maturity. For purposes of this Agreement,
“Counter Party” shall mean any natural person or entity to which the Borrower,
or any Subsidiary of the Borrower owes indebtedness and “Indebtdeness” shall
mean all obligations for borrowed money of any kind or nature, including but not
limited to (i) funded and unfunded debt, (ii) indebtedness secured by (or for
which the holder of such indebtedness has an existing right to be secured) a
lien on any asset (iii) indebtedness guaranteed by Borrower and/or its
Subsidiaries, and (iv) obligations in respect of letters of credit, bankers
acceptances or similar instruments. (the term “Subsidiary” means any corporation
of which more than 50% of the outstanding shares of capital stock having
ordinary voting power to elect a majority of the Board of Directors of such
corporation (irrespective of whether or not at the time capital stock of any
other class or classes of such corporation shall or might have voting power upon
the occurrence of any contingency) is at the time, directly owned by the
Borrower or by one or more other Subsidiaries); a change in the financial
condition or affairs of the Borrower which in the opinion of the Bank or
subsequent holder hereof materially reduces its ability to pay all of its
obligations; the suspension of business; the making of an assignment for the
benefit of creditors, or the appointment of a trustee, receiver or liquidator
for the Borrower or for any of its property, or the commencement of any
proceedings by the Borrower under any bankruptcy, reorganization, arrangement of
debt, insolvency, readjustment of debt, receivership, liquidation or dissolution
law or statute (including, if the Borrower or any guarantor is a partnership,
its dissolution pursuant to any agreement or statute), or the commencement of
any such proceedings without the consent of the Borrower or guarantor, as the
case may be, and such proceedings shall continue undischarged for a period of
30 days; the sending of notice of an intended bulk sale; the entry of judgments,
in the aggregate, in excess of $20,000,000 or any attachment, levy or execution
against any of its properties (except for tax liens which are discussed below)
with a value in excess of $20,000,000 in the aggregate shall not be released,
discharged, dismissed, stayed or fully bonded for a period of 30 days or more
after its entry, issue or levy, as the case may be; or the issuance of a warrant
of distraint or assertion of a lien for due and unpaid taxes in excess of
$5,000,000, unless the Borrower is contesting such taxes in good faith and that
adequate reserves have been set aside on the books of the Borrower, this Note,
if not then due or payable on demand, shall, at the option of the Bank or holder
thereof, become due and payable immediately without demand or notice and all
other debts or obligations of the Borrower hereof to the Bank or holder hereof,
whether due or not due and whether direct or contingent and howsoever evidenced,
shall, at the option of the Bank or holder hereof, also become due and payable
immediately without demand or notice.

 

4



--------------------------------------------------------------------------------



 



The balance of every account of the Borrower with, the Bank shall be subject to
a security interest and subject to be set off against any and all Liabilities,
including those hereunder.
C. MISCELLANEOUS
1. Covenants. At all times during the term of the Note, the Borrower shall
maintain the following:

  A.  
At no time during the term of the Loan shall the Borrower pledge, assign or
hypothecate any shares of stock or other ownership interests which it owns in
any subsidiary or affiliate in which it owns a “controlling interest”, as such
term is defined by Regulation S-X promulgated by the Securities and Exchange
Commission (“Controlled Subsidiaries and Affiliates”), other than shares of
stock or other ownership interests in Mapco Express, Inc., Delek Refining, Inc.,
or Delek Marketing & Supply, Inc, and any of their respective Controlled
Subsidiaries and Affiliates that are presently pledged for their existing loan
facilities (the “Existing Facilities”), or which may be required to be pledged
under the Existing Facilities (collectively, the “Pledged Shares”). In the event
that the Existing Facilities are refinanced with the existing or different
lenders, the pledging of Pledged Shares may continue. However, in the event that
the Existing Facilities are not refinanced as a part of the termination of the
pledge of Pledged Shares, then such shares shall be subject to the restrictions
contained in this paragraph and shall not be pledged, assigned or hypothecated,
without the consent of Lender. In addition to the foregoing, at all times the
Borrower shall maintain ownership of at least seventy five (75%) percent of the
shares of issued and outstanding stock or ownership interests in the Controlled
Subsidiaries and Affiliates in which it owns in excess of 75% of the issued and
outstanding stock or other ownership interests as of the date hereof or in the
future. Notwithstanding the foregoing, this provision shall in no way prohibit
the current pledge of the 2,867,242 shares of Lion Oil Company that are
currently pledged to the Bank and Israel Discount Bank of New York.
    B.  
So long as this Note shall remain outstanding, the Borrower agrees to (a)
furnish to the Bank within 90 days after the end of each fiscal year of the
Borrower, annual financial statements (including a balance sheet and an
operating statement), certified by independent accountants reasonably acceptable
to the Bank, together with annual compliance certificates on a form acceptable
to the Bank, which compliance certificates shall be certified by the Chief
Financial Officer or other responsible officer of the Borrower, (b) within
60 days after the end of each of the first three fiscal quarters of each of the
Borrower’s fiscal years, unaudited quarterly financial statements (including a
balance sheet and an operating statement), together with quarterly compliance
certificates on a form acceptable to the Bank, which compliance certificates
shall be certified by the Chief Financial Officer or other responsible officer
of the Borrower, (c) furnish to the Bank, with reasonable promptness, such other
information concerning the business, operations, properties and condition,
financial or otherwise, of the Borrower as the Bank may reasonably request from
time to time, and (d) at any reasonable time and from time to time, permit the
Bank or any of its agents or representatives to examine and make copies of and
abstracts from its records and books of account, visit its properties and
discuss its affairs, finances and accounts with any of its officers, directors
or independent accountants.

 

5



--------------------------------------------------------------------------------



 



  C.  
The ability of Borrower’s subsidiaries to upstream dividends or repay
intercompany debt to the Borrower shall be maintained in any new debt
arrangement entered into after the date hereof and any such ability shall be
(a) not materially more restrictive than what exists in the Borrower’s
subsidiaries’ existing debt arrangements in effect on the date hereof, or
(b) otherwise satisfactory to the Lender.
    D.  
Maintain on the last day of each of Borrower’s fiscal quarters: (a) Total
Adjusted Shareholder’s Equity, as defined herein, shall not be less than
$425,000,000; and (b) the ratio of Total Adjusted Shareholder’s Equity to the
total assets of Borrower and its subsidiaries, on a consolidated basis, as
determined in accordance with Generally Accepted Accounting Principles (“GAAP”),
shall not be less than 30%. For the purpose of this agreement, “Total Adjusted
Shareholder’s Equity” shall mean the Borrower’s consolidated shareholder’s
equity, as determined in accordance with GAAP, as of the last day of each of
Borrower’s fiscal quarters, plus any amounts that may or may have been taken as
an impairment or other charge to Borrower’s consolidated balance sheet with
respect to the following items (i) goodwill, as reported in Borrower’s
consolidated balance sheet, and (ii) Borrower’s investment in Lion Oil Company
(“Lion”), such amounts to be added back to total shareholder’s equity beginning
with the fiscal quarter ending on December 31, 2008 and for so long as any
obligations under the Note remain outstanding.
    E.  
Borrower shall not, directly or indirectly, declare, pay or make any dividend or
distribution on any class of its capital stock or apply any of its funds,
property, or assets to the purchase, redemption, or other retirement of any
class of its capital stock; except, that, so long as no default or Event of
Default exists under the Note or any of the Loan Documents, immediately prior to
or after giving affect to any such payment, Borrower may make dividends or
distributions to its shareholders not to exceed $15,000,000 in the aggregate in
any fiscal year; provided, further, that, Borrower may make dividends or
distributions to its shareholders in excess of such $15,000,000 aggregate amount
in any fiscal year, so long as, concurrently with the making of any payment
thereto, Borrower pays to Lender an amount equal to thirty (30%) percent of such
excess dividend payment, which payment(s) will be applied by the Lender to the
outstanding principal amount of the Note.
    F.  
During the term of this Note, Borrower shall not make any Acquisitions (as
hereinafter defined), in an aggregate amount in excess of $350,000,000 (the
“Basket”).
       
For purposes of this provision F, the Basket shall be calculated as the sum of
the following amounts, without duplication: (i) the purchase price plus working
capital for any Acquisition made directly by Borrower; (ii) the amount of any
guaranty made by Borrower on behalf of another entity to support an Acquisition;
and (iii) to the extent an Acquisition is made by a subsidiary (whether direct
or indirect) of Borrower, the lesser of (x) the “Net Aggregate Contribution”
made by Borrower to such subsidiary at any time since October 1, 2010 and
(y) the purchase price paid by such subsidiary for the Acquisition. For purposes
of this provision F, the term “Acquisition” shall mean the purchase of assets,
equity or other cash or similar infusions in an entity that is unaffiliated with
Borrower and which constitutes an ongoing business.
       
For purposes of this provision F, the term “Net Aggregate Contribution” shall
mean the aggregate amount of direct or indirect equity, cash or other such
infusions made by Borrower to any entity in excess of any return of equity, cash
or other such infusions from such entities to Borrower.

 

6



--------------------------------------------------------------------------------



 



2. No Waiver; Remedies Cumulative. No failure on the part of the Bank to
exercise, and no delay in exercising any right hereunder shall operate as a
waiver thereof nor shall any single or partial exercise by the Bank of any right
hereunder preclude any other or further exercise thereof or the exercise of any
other right. The remedies herein provided are cumulative and not exclusive of
any remedies provided by any other instrument or document or under applicable
law.
3. Closing Fees; Costs and Expenses. A one-time, non-refundable closing fee in
the amount of $250,000 will be due and payable by Borrower to Bank upon the
closing and funding of this Note. Additionally, the Borrower shall reimburse the
Bank for all costs and expenses incurred by it and shall pay the reasonable fees
and disbursements of counsel to the Bank in connection with enforcement of the
Bank’s rights hereunder. The Borrower shall also pay any and all taxes (other
than taxes on or measured by net income of the holder of this Note) incurred or
payable in connection with the execution and delivery of this Note.
4. Amendments. No amendment, modification or waiver of any provision of this
Note nor consent to any departure by the Borrower therefrom shall be effective
unless the same shall be in writing and signed by the Bank and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given.
5. Construction. This Note shall be deemed to be a contract made under the laws
of the State of New York and shall be construed in accordance with the laws of
said State.
6. Successors and Assigns. This Note shall be binding upon the Borrower and its
heirs, legal representatives, successors and assigns and the terms hereof shall
inure to the benefit of the Bank and its successors and assigns, including
subsequent holders hereof.
7. Severability. The provisions of this Note are severable, and if any provision
shall be held invalid or unenforceable in whole or in part in any jurisdiction,
then such invalidity or unenforceability shall not in any manner affect such
provision in any other jurisdiction or any other provision of this Note in any
jurisdiction.
8. Prior Notes. This Note replaces in its entirety (i) that certain promissory
note by Borrower in favor of Bank dated as of July 27, 2006 (as heretofore
amended or modified) in the original principal amount of $30,000,000.00 as the
same may have been paid down from time to time (the “2006 Note”) ; (ii) that
certain promissory note by Borrower in favor of Bank dated May 12, 2008 (as
heretofore amended or modified) in the original principal amount of
$20,000,000.00 as the same may have been paid down from time to time (the “2008
Note”); (iii) that certain Letter Agreement dated May 7, 2008 by and between
Borrower and Bank (as heretofore amended or modified) (the “2008 Letter
Agreement”), and (iv) that certain Letter Agreement dated June 23, 2009 by and
between Borrower and Bank (the “2009 Letter Agreement”); which 2006 Note, 2008
Note, 2008 Letter Agreement and 2009 Letter Agreement are hereby terminated and
cancelled in all respects. All other documents in connection with the above
referenced prior notes except as otherwise modified hereby, shall remain in full
force and effect and are reaffirmed.

 

7



--------------------------------------------------------------------------------



 



9. Jurisdiction; Waiver of Jury Trial. The Borrower hereby irrevocably consents
to the jurisdiction of any New York State or Federal court located in New York
City over any action or proceeding arising out of any dispute between the
Borrower and the Bank, and the Borrower further irrevocably consents to the
service of process in any such action or proceeding by the mailing of a copy of
such process to the Borrower at the address set forth below. In the event of
litigation between the Bank and the Borrower over any matter connected with this
Note or resulting from transactions hereunder, the right to a trial by jury is
hereby waived by the Bank and the Borrower. The Borrower also waives the right
to interpose any set-off or counterclaim of any nature.

            Delek US Holdings Inc.
(Name of borrower)
      By   /s/ A.L. Schwarcz         A.L. Schwarcz         Senior Counsel Vice
President — Development and Finance              By   /s/ Gregory A. Intemann  
      Gregory A. Intemann        VP, Treasurer     

            7102 Commerce Way       Brentwood, TN 37027       (Address)         
 

 

8